IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

TONI A. BOLLINGER,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-5007

REEMPLOYMENT
ASSISTANCE      APPEALS
COMMISSION    AND   U.S.
POSTAL SERVICE,

      Appellees.


_____________________________/

Opinion filed April 6, 2017.

An appeal from an order from the Reemployment Assistance Appeals
Commission.
Frank E. Brown, Chairman.

Toni A. Bollinger, pro se, Appellant.

Norman A. Blessing, General Counsel, Cristina A. Velez, Appellate Counsel,
Tallahassee, for Reemployment Assistance Appeals Commission.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., LEWIS, and WINSOR, JJ., CONCUR.